Citation Nr: 0408018	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-17 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wound to right side of head and right ear with 
headaches.

2.  Entitlement to service connection bilateral sensorineural 
hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for residuals of 
shrapnel wound to right foot.

5.  Entitlement to service connection for peripheral 
neuropathy of hands and feet, claimed as residuals of cold 
injury.

6.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to the veteran's service-
connected post-traumatic stress disorder (PTSD).

7.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.

8.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of shrapnel wound to right hand, to 
include carpel tunnel syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision issued by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A hearing was held before a hearing 
officer at the RO in September 1999.  A hearing before the 
undersigned Acting Veterans Law Judge was held in September 
2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the service connection claim for peripheral neuropathy has 
been developed and obtained.

2.  The veteran engaged in combat with the enemy during the 
Korean Conflict.

3.  The veteran's assertions of being exposed to extreme cold 
conditions while in Korea are consistent with the type, 
place, and circumstance of his military service.

4.  Competent medical evidence links the veteran's current 
diagnosis of peripheral sensorimotor neuropathy to exposure 
to cold while in the military.


CONCLUSION OF LAW

Peripheral neuropathy of hands and feet was incurred during 
wartime service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the benefit sought for this issue on appeal, or 
entitlement to service connection for peripheral neuropathy, 
has been granted, no purpose would be served by undertaking 
an analysis of whether there has been compliance with the 
notice and duty to assist requirements set out in the 
Veterans Claims Assistance Act of 2000.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Statements and testimony of record indicate that the veteran 
has asserted that while he served in the United States 
Marines, in Korea during the Korean Conflict, he was exposed 
to extremely cold temperatures.  In fact, his military 
records affirm that the veteran served in Korea during the 
winter season while he was on active duty.  If VA determines 
that the veteran engaged in combat with the enemy, then his 
lay testimony or statement is accepted as conclusive evidence 
of an in-service incident and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 3.304(d) (2003).  The Board finds that as veteran 
served in Korea during the Korean Conflict and received a 
Purple Heart due to injuries sustained in Korea, the veteran 
engaged in combat with the enemy.  Additionally, the Board 
finds that the veteran's testimony of exposure to extreme 
cold while in the military is credible and therefore accepted 
as conclusive evidence of such exposure.

An October 1998 VA examination report contains a diagnosis of 
peripheral neuropathy, both feet, secondary to frostbite.  
Another October 1998 VA examination report contains a 
diagnosis of cold injuries to hands and feet with residuals 
of neuropathy and pain.  An October 2001 VA examination 
report contains a diagnosis of peripheral sensorimotor 
neuropathy.  The report also reflects that the veteran did 
not have a history of predisposing causes other than exposure 
to cold during his military service.

As the evidence of records contains competent medical 
evidence linking the veteran's current diagnosis of 
peripheral sensorimotor neuropathy to in-service exposure to 
cold, the Board concludes that service connection is 
warranted.  See 38 C.F.R. § 3.303(d) (2003).  Accordingly, 
the veteran's appeal is granted as to the issue of 
entitlement to service connection for peripheral neuropathy 
of hands and feet.


ORDER

Service connection for peripheral neuropathy of hands and 
feet is granted.


REMAND

As discussed above, credible testimony regarding incidents 
consistent with the circumstances, conditions, or hardships 
of service of a veteran engaged in combat with the enemy is 
accepted as conclusive evidence of an in-service incident.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2003).  
Here, the veteran has offered testimony as to in-service 
incidents in relation to current diagnosed medical 
conditions.  VA examinations to obtain medical nexus opinions 
are necessary before adjudication of the veteran's remaining 
service connection claims.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

Furthermore, the September 2003 hearing transcript reflects 
that the veteran testified that his service-connected PTSD 
has increased in severity since his May 2000 VA PTSD 
examination and that his service-connected carpel tunnel 
syndrome has also increased since his October 2001 VA 
peripheral nerves examination.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires that the most recent records be obtained and the 
veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, while the current evidence of record does not 
reflect a current right foot diagnosis separate and distinct 
from his bilateral foot neuropathy, the September 1999 
hearing transcript reflects that the veteran is in Social 
Security Administration (SSA) benefits.  Records that formed 
the basis for this award could be potentially useful in 
deciding the veteran's appeal.  Accordingly, an attempt to 
obtain these SSA records should be made.  See Marincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

 As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  After obtaining the necessary release 
form, make reasonable efforts to obtain 
the veteran's private treatment records 
from his private physician, Dr. Stroh.

3.  Obtain the veteran's VA treatment 
records from October 2001 to the present 
from the Lyons medical center.

4.  Obtain the veteran's records from the 
Social Security Administration, including 
all medical records, which pertain to the 
disability or disabilities for which the 
veteran was awarded Social Security 
Disability benefits.

5.  Schedule the veteran for a VA audio 
examination to determine whether the 
veteran's current bilateral sensorineural 
hearing loss and/or bilateral tinnitus is 
likely (more than 50%), not likely (less 
than 50%), or at least as likely as not 
(50%) related to the veteran's in-service 
exposure to noise.  The examiner should 
include a rationale for his/her opinion.  
If the manifested chronic disability 
cannot be medically linked or attributed 
to the veteran's military service on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

6.  Schedule the veteran for a VA 
neurological examination to determine 
whether he currently has a diagnosed 
condition, to include headaches, that is 
likely (more than 50%), not likely (less 
than 50%), or at least as likely as not 
(50%) related to the veteran's active 
service.  The examiner should include a 
rationale for his/her opinion.  If the 
manifested chronic disability cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

7.  The veteran should be scheduled for a 
VA feet examination to determine whether 
the veteran has a right foot condition 
distinct from his diagnosis of bilateral 
foot neuropathy.  If such a condition is 
diagnosed, the examiner should determine 
if the condition is likely (more than 
50%), not likely (less than 50%), or at 
least as likely as not (50%) related to 
the veteran's active service.  The 
examiner should include a rationale for 
his/her opinion.  If the manifested 
chronic disability cannot be medically 
linked or attributed to the veteran's 
military service on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review.

8.  The veteran should be scheduled for a 
VA heart examination by a physician to 
determine whether the veteran's current 
diagnosis of coronary artery disease is 
likely (more than 50%), not likely (less 
than 50%), or at least as likely as not 
(50%) proximately due to or been 
chronically worsened by his service-
connected PTSD.  The examiner should 
include a rationale for his/her opinion.  
If the manifested chronic disability 
cannot be medically linked or attributed 
to the veteran's service connected PTSD 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

9.  Schedule the veteran for a VA PTSD 
examination to determine the current 
nature and extent of his service-
connected psychiatric condition.  The 
examiner is requested to identify all 
symptoms related to the veteran's 
service-connected PTSD.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning that 
reflects only his service connected PTSD.  
The examiner should also offer an opinion 
addressing the relative degree of 
industrial impairment resulting from the 
veteran's PTSD, to include what types of 
employment activities would be limited 
due solely to the veteran's 
service-connected PTSD, exclusive of any 
other physical or nonservice-connected 
psychiatric impairment.  The examiner 
should also describe how the symptoms of 
the veteran's PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.  A complete 
rationale for all opinions offered should 
be provided.  Send the claims folder to 
the examiner for review.

10.  Schedule the veteran for a VA 
peripheral nerve examination to determine 
the current nature and extent of the 
veteran's service-connected residuals of 
a shrapnel wound to right hand, to 
include carpel tunnel syndrome.  Send the 
claims folder to the examiner for review.

11.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since March 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



